       3:18-cv-03118-JFA
Monson Savings Bk                 Date Filed 08/23/19               Entry Number 85-4        Page 1 ofPage
                                                                                                       2 1 of 2



   Wire Transfer   |   Security Admin    |     Entity Profile   |    Help   |   Logoff   |        WireXchange®
 Heather Arbour                                                                                   11/20/17 09:39 AM




                                        Outgoing Wire Detail
                                               General Information
                             Wire Sequence Number: 8143
                                         Type of Wire: New Wire
                                                           Create Print Receipt
                                             Wire Status: Complete
                                         OFAC Status: OFAC Passed
                                              Audit Trail Information
                                                 Entered: 02/24/17 12:06 PM by Lindsey Ferreira
                                                           MA DL S90688392 EXP 02/02/18
                                                           BASKETBALL CAMP
                                                 Verified: 02/24/17 01:10 PM by Jamie Blaxland
                                                 Posted: 02/24/17 01:11 PM by Jamie Blaxland
                                   Verified Extracted: 02/24/17 01:11 PM by System
                                   Verified Extracted: 02/24/17 01:11 PM by System
                                   Forwarded to Fed: 02/24/17 01:11 PM by System
                                              Completed: 02/24/17 01:11 PM by System
                                        Basic Settlement Information
                                        Effective Date: 02/24/17
                                                   IMAD: 20170224GMQFMP01010026
                                                  OMAD: 20170224I1B7031R01555902241411FT03
                                                 Amount: $20,000.00
                                                Wire Fee: $25.00 - Domestic Wire Fee
                                             Fee Account: Savings 2204024651
                          Sending Financial Institution: 211871219 Monson Savings Bk
                        Receiving Financial Institution: 121000248 WELLS FARGO NA
                             Business Function Code: CTR-Customer Transfer
                                              Type Code: 1000 - Basic Funds Transfer
                                              Originator Information
                                 Originating FI Name:
                                               Originator: DANIELLE LABARRE
                                  Originator Account: D 2204024651
                                  Originator Address:
                                                           LUDLOW MA 01056-2820
                                   Originator Country: United States
                                             Beneficiary Information
                                 Beneficiary FI Name:




                                                                                                      SDNY_00030406
https://wirexchange.goxroads.com/wx/wire/wp_wire_detail.cfm?envir=211871219&wire... 11/20/2017
       3:18-cv-03118-JFA
Monson Savings Bk             Date Filed 08/23/19               Entry Number 85-4     Page 2 ofPage
                                                                                                2 2 of 2



                           Beneficiary FI Account:
                           Beneficiary FI Address:
                                       Beneficiary: TIMICHA KIRBY
                              Beneficiary Account: D 3713587800
                             Beneficiary Address:
                                                      CHARLOTTE, NC 28277
                              Beneficiary Country: United States
                        Reference For Beneficiary: BASKETBALL CAMP
                         Originator To Beneficiary:
                                     Core System Information
                                    Debit Account: Savings 2204024651
                               Debit Fee Account: Savings 2204024651
                                   Credit Account: Federal Reserve 1001026000000
                              Reference Number: 13:11:41.71           59580.22      0.00   59555.22


                                             Reuse Wire
                                  Create Recurring Wire Template

                                             Add Memo


                                             Electronic Mail:
                                          Monson Savings Bank




                                                                                                 SDNY_00030407
https://wirexchange.goxroads.com/wx/wire/wp_wire_detail.cfm?envir=211871219&wire... 11/20/2017
